DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassidy et al. (US 2012/0129489 A1, hereinafter refers as Cassidy).

	Regarding claim 19, Cassidy discloses a tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the computer to: 
generate a graphical user interface (GUI), the GUI comprising:
a list of one or more items having access to a network media service, the one or
more items comprising at least one application, a grouping of two or more applications, at
least one electronic device, at least one application instance on a specific device, or any
combination thereof (Fig. 6, el. 620, Fig. 16, para. 97-98); and
a set of access revocation affordances, wherein each of the set of access revocation
affordances corresponds to one of the one or more items to selectively trigger revocation

in response to receiving the input, cause revocation of the access to the network media service by an item corresponding to the one of the set of access revocation affordances (Fig. 6, el. 620, para. 97-98, el. 635, 640).

Regarding claim 20, Cassidy discloses wherein the one or more items comprise the at least one application (Fig. 10, to access the music application).

Regarding claim 21, Cassidy discloses cause revocation of the access to the at least one application across multiple electronic devices associated with a common user account (Fig. 3, Fig. 6, el. 620).

Regarding claim 22, Cassidy discloses wherein the one or more items comprise the at least one electronic device (Fig. 3).

Regarding claim 23, Cassidy discloses wherein the one or more items comprise the at least one application instance on [[a]] the specific device (Fig. 16).

Regarding claim 24, Cassidy discloses wherein the one or more items comprise the grouping of the two or more applications (Fig. 16).



Regarding claim 26, Cassidy discloses wherein the GUI comprises a webpage generated by the network media service (Fig. 9, el. 905).

Regarding claim 27, Cassidy discloses cause the revocation of the access to the network media service by the item corresponding to the one of the set of access revocation affordances, by transmitting a token revocation message to the network media service (Fig. 6, el. 620, el. 630).

Regarding claim 28, Cassidy discloses wherein the token revocation message comprises an identification of at least one application, electronic device, application instance on a specific device, or any combination thereof associated with the item corresponding to the one of the set of access revocation affordances (Fig. 6, el. 620, el. 630).

Regarding claim 29, Cassidy discloses wherein the input comprises a token revocation message, the computer-readable medium comprising computer-readable instructions that, when executed by the one or more processors of the computer, cause the computer to: cause the revocation of the access to the network media service by the item corresponding to the one of the set of access revocation affordances, by revoking an access token associated with the item corresponding to the one of the set of access revocation affordances (Fig. 6).



Regarding claim 31, Cassidy discloses determine that the access token is revoked by identifying that the revocation time stamp is later than a token issuance timestamp indicative of when the access token was issued (para. 97).

Regarding claim 32, Cassidy discloses in response to receiving the input, cause revocation of access, by the item corresponding to the one of the set of access revocation affordances, to local media stored on an electronic device, the local media associated with the network media service (Fig. 6).

Regarding claim 33, the instant claim is met by the rejection of claim 19.

Regarding claim 34, Cassidy discloses wherein the one or more processors are configured to:
in response to receiving the input, cause revocation of access, by the item corresponding to the one of the set of access revocation affordances, to local media stored in memory associated with the item corresponding to the one of the set of access revocation affordances, the local media associated with the network media service (para. 149).

Regarding claim 35, Cassidy discloses wherein the one or more items comprise the at least one application and the one or more processors are configured to cause revocation of the access to the at least one application on the electronic device and additional electronic devices associated with the electronic device (Fig. 3, Fig. 6).


Regarding claim 37, Cassidy discloses in response to receiving the input, causing revocation of access, by the item corresponding to the one of the set of access revocation affordances, to local media stored on an electronic device, the local media associated with the network media service (Fig. 6, para. 97-98).

Regarding claim 38, Cassidy discloses causing the revocation of the access to the network media service by the item corresponding to the one of the set of access revocation affordances, by transmitting a token revocation message to the network media service (Fig. 6, para. 97-98).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAI Y CHEN/               Primary Examiner, Art Unit 2425